 
 
I 
One Hundred Eleventh Congress of the United States of America At the Second SessionBegun and held at the City of Washington on Tuesday, the fifth day of January, two thousand and ten 
H. R. 5148 
 
AN ACT 
To amend title 39, United States Code, to clarify the instances in which the term census may appear on mailable matter. 
 
 
1.Requirement for mail bearing the term census on the envelope or outside cover or wrapper 
(a)Matter soliciting the purchase of a product or serviceSection 3001(h) of title 39, United States Code, is amended— 
(1)in paragraph (1), by inserting ; or on which the term census is visible through the envelope or outside cover or wrapper after or which bears the term census on the envelope or outside cover or wrapper; and  
(2)in paragraph (2), by inserting or matter on which the term census is visible through the envelope or outside cover or wrapper after In the case of matter bearing the term census on the envelope or outside cover or wrapper.  
(b)Matter soliciting information or contribution of fundsSection 3001(i) of title 39, United States Code, is amended— 
(1)in paragraph (1), by inserting ; or on which the term census is visible through the envelope or outside cover or wrapper after or which bears the term census on the envelope or outside cover or wrapper; and  
(2)in paragraph (2), by inserting or matter on which the term census is visible through the envelope or outside cover or wrapper after In the case of matter bearing the term census on the envelope or outside cover or wrapper.  
 Speaker of the House of Representatives.Vice President of the United States and President of the Senate.
